Title: Horneca, Fizeaux & Co. to the Commissioners, 24 December 1778
From: Horneca, Fizeaux & Co. (business)
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Amsterdam le 24 Decembre 1778
      
      Nous n’avons reçu que le 15 La Lettre dont vous nous aves honnorés le 6 du Courant; nous avons Informés Exactement nôtre Sr. Grand, Actuellement à Paris, de ce qui est Relatif au plaçement des Promesses des Etats Unis de L’Amerique. Il vous en aura sans doute Egalement fait part, tous ce que nous avons pú êcouler Jusqu’a prêsent, de ces Promesses se Reduit à 51. mais nous ne doutons point qu’avec un peu de patiençe nous ne parvenions peu à peu, à plaçer le Reste, et à pouvoir ensuitte agir pour des Objets de Considêration. Il faut pour cela êtablir et mênager le Credit de ces Effets, et Il faut pour ÿ parvenir agir avec Circonspection et avec Reservé, car en voulant forcer les choses nous ne ferions que Reculer, et nuire à l’avenir; Nous vous prions Messieurs, de vouloir bien vous Reposer surtout Nôtre Zêle, et nos soins à contribuër au bien de la chose, et être persuadés que les Intêrets que vous voulés bien nous confier nous occupent et nous attachent autant que les nôtres prôpres.
      Nous attendrons les Ordres que vous Jugerés à prôpos de nous donner, pour la disposition de vos fonds en nos mains, pour nous ÿ conformer.
      Nous sommes avec un Dêvouëment Respectueux Messieurs Vos tres Humbles & tres Obeissants Serviteurs
      
       Horneca fizeaux Comp.
      
     